Citation Nr: 1505235	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines

THE ISSUES

1. Entitlement to accrued benefits.

2. Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1962.  The Veteran died on July [redacted], 1999, and the Appellant is his surviving daughter.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1. The Veteran died in July 1999, and his spouse died in October 2010.

2. The evidence does not show that the Veteran's spouse had a claim pending at the time of her death.

3. The evidence does not demonstrate that the Veteran's spouse was entitled to any unpaid monetary benefits at the time of her death.

4. Burial benefits are not payable upon the death of a dependent of a veteran.


CONCLUSIONS OF LAW

1. The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2014).

2. The criteria for burial benefits have not been met.  38 U.S.C.A. §§ 2302(a), 2303, 2304 (West 2014); 38 C.F.R. §§ 3.1600, 3.1601 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the law regarding VA's duties to notify and assist have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive.  38 U.S.C.A. § 5103A (West 2014); Manning v. Principi, 16 Vet. App. 534 (2002).  Additionally, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004.  As the undisputed facts demonstrate no legal basis for the claims in this case, there is no reasonable possibility that further notice or assistance would aid in substantiating the claims.  Thus, any deficiencies of notice or assistance are rendered moot.

Accrued Benefits

Section 5121 of Title 38, United States Code, provides for payment of certain accrued benefits upon the death of a beneficiary.  Periodic monetary benefits under laws administered by the Secretary to which a payee was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid, shall, upon the death of a surviving spouse or remarried surviving spouse, be paid to the veteran's children.  38 U.S.C.A. § 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a)(2).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  Id.  

For a survivor to be entitled to accrued benefits, the payee must have had a claim pending at the time of his or her death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  The United States Court of Appeals for the Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to the veteran's accrued benefits claim is that, without the veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.  Only evidence contained in the claims file at the time of death will be considered when reviewing a claim for accrued benefits.  

Here, the record does not demonstrate that the Veteran's spouse had a claim pending at the time of her death.  In addition, the evidence does not show that the Veteran's spouse was entitled to any monetary benefits that were due and unpaid at the time of her death.  The Board notes that the Veteran's spouse submitted VA Form 21-4138 in August 2010 reflecting her receipt of Social Security System pension.  However, as this information was utilized to calculate her future VA benefits for 2011, this form is not relevant to the claim herein.  Here, the record shows VA correctly sent a check to the Veteran's spouse in the amount of $639.00 for October 2010, and in fact, sent two additional checks for the months of November and December, which were recuperated accordingly.  The evidence does not demonstrate that the Veteran's spouse failed to receive the check for the month of October prior to her death.  Further, the Board notes the Appellant's submission of medical expense reports for the Veteran's spouse for the years of 2009 and 2010.  However, as noted above, only evidence contained in the claims file at the time of death will be considered when reviewing a claim for accrued benefits.  As such, the Board cannot consider those expenses with respect to the claim herein.  Moreover, the Board notes that a "child" is defined in 38 C.F.R. § 3.57 (2014) and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 years but not over 23 years of age, who was pursuing a course of instruction within the meaning of § 3.57 at the time of payee's death.  Here, there is no evidence to suggest that the Appellant falls into one of these categories, and therefore, even if the Veteran's spouse had been due unpaid monetary benefits at the time of her death, the Appellant would not be eligible to receive such benefits.

While the Board is sympathetic to the Appellant's claim, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Veteran's spouse did not have a claim pending at the time of her death and was not due any unpaid monetary benefits, entitlement to accrued benefits must be denied.  

Burial Benefits

The term "burial benefits" means payment of money toward funeral and burial expenses.  A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  See 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  See 38 C.F.R. § 3.1600(a).  To the extent that the Appellant asserts that she should be paid burial or plot internment benefits for her mother (the Veteran's deceased spouse), applicable laws and regulations do not provide for burial benefits for a nonservice-connected deceased veteran's spouse.  The Appellant has not identified any laws or regulations that confer such a benefit on behalf of the Veteran's spouse.  Thus, the Appellant's claim of burial benefits for her mother is denied as a matter of law.  Sabonis, 6 Vet. App. at 430.

ORDER

Entitlement to accrued benefits is denied.

Entitlement to burial benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


